               Case 2:20-cv-01124-MJP Document 11 Filed 03/31/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BCMB1 TRUST,                                      CASE NO. C20-1124 MJP

11                                  Plaintiff,                DISMISSAL ORDER

12                  v.

13          CHRISTINA MARIE JONES, et al.

14                                  Defendants.

15

16          The Court having been notified of the settlement of this case (see Dkt. No 10), and it

17   appearing that no issue remains for the court’s determination, ORDERS that this action and all

18   claims asserted herein are DISMISSED with prejudice and without costs to any party.

19          In the event that the settlement is not perfected, any party may move to reopen the case,

20   provided that such motion is filed within sixty (60) days of the date of this order. Any trial date

21   and pretrial dates previously set are hereby VACATED.

22   \\

23   \\

24   \\


     DISMISSAL ORDER - 1
             Case 2:20-cv-01124-MJP Document 11 Filed 03/31/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated March 31, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
